. Case 6:21-cv-01314-PGB-LRH Document 4 Filed 08/16/21 Page 1 of 5 PagelD 32
Filing 4 127973125 E-Filed 06/02/2021 03:56:32 PM

IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT.
IN AND FOR ORANGE COUNTY, FLORIDA

NICHOLE CARRAU, as parent and natural guardian of,

 

 

LC, aminor;
Plaintiff, Case No.: ..
Vs.
RIPLEY ENTERTAINMENT INC.,
Defendant.
/
COMPLAINT

NICHOLE CARRAU, aS parent and natural guardian of, LC, a minor, Plaintiff herein,
through her undersigned attomey, files this Complaint against RIPLEY ENTERTAINMENT

INC., Defendant herein, and alleges:

JURISDICTIONAL STATEMENT

1. Planuff, NICHOLE CARRAU, as parent and natural guardian of,
LC, a minor (Ms. “Carrau,”) an individual, resides in ORANGE County, Florida.

2. RIPLEY ENTERTAINMENT INC. (‘Ripley Entertainment”), is a foreign
corporation, registered to do business, in Florida, and which does business in ORANGE County,
Florida.

x Because this complaint seeks infer alia injunctive relief, this Court has jurisdiction
in accordance with Section 26.012 of the Florida Statutes.

VENUE

4, Venue in ORANGE County, Florida is proper in this action under Section 47.051
of the Florida Statutes because the allegedly discriminatory acts giving rise to this action occurred
in this county, and Ripley Entertainment Maintains. an office for transaction of its. customary

business in this county.
‘Case 6:21-cv-01314-PGB-LRH Document 4 Filed 08/16/21 Page 2 of 5 PagelD 33

FACTS IN SUPPORT OF CLAIMS

5. - Onoraround April-9, 2021, Ms. Carrau contacted Ripley Entertainment’s Ripley's
Believe It or Not! Orlando museum (*Ripley’s Orlando”) to pian a visit for LC and his siblings to
Ripley’s Orlando to celebrate LC’s birthday.

6. At that time, Ms. Carrau requested from Ripley’s Orlando management a public
accommodation or modification of policy related to Ripley*s Orlando’s policy that all patrons wear .
face coverings within Ripley's Orlando.

7. ° Ms, Carrau advised Ripley*s Orlando management that LC suffers from disabilities
including Sensory Processing Disorder and anxiety, which make wearing face-coverings and face
shields impossible for LC.

8. Ms. Carrau also advised Ripley’s Orlando management that she and her other
children would wear face coverings consistent with Ripley’s Orlando policies.

9. _ Despite’the request for a reasonable accommodation or modification to the policy,

” Ripley’s Orlando refused LC access to Ripley's Orlando without LC wearing a face covering or
face shield, advising Ms. Carrau that corporate policy permits no exceptions for disability or
otherwise.

10. On or around the same day, Ms: Carrau spoke with corporate representative for
Ripley Entertainment, who advised Ms. Carrau that LC would nat be provided an accommodation
or reasonable modification to the face covering policy, reiterating no exceptions are provided for
persons suffering from disabilities or otherwise..

11, Onor around April’ 27, 2021, Ms. Carrau sent correspondence by certified mail to
Jim Pattison, Jr., Ripley Eritertatnment’s President, demanding corrective action related to Ripley

Entertainment's failure to provide an accommodation to LC or make a reasonable modification to:
‘ Case 6:21-cv-01314-PGB-LRH Document4 Filed 08/16/21 Page 3 of 5 PagelD 34

its face covering policy,.

12. Ms. Carrau never received a response to her Apnil 27,.2021 correspondence.

13. Under Title IT of the ADA, public accommodations are. prohibited from
discriminating against individuals with disabilities. 42 U.S.C. § 12182(a).

14. Title UL of the ADA and DOJ regulations define a “place of public acconunodation™
as a facility operated by a private entity whose operations affect commerce and fall within one of
the en umerated statutory categories.

15. Ripley's Orlando is a place of public accommodation and falls within one or more
of those categories. See ¢.g., 42 U.S.C. § 12181(7)(H) (‘a museum, library, gallery. or other place
of public display or collection”); 28 C.E.R. § 36.104.

16. LC suffers disabilities within the meaning of the ADA. Specifically, LC has been
diagnosed with Sensory Processing Di sorder, and LC suffers anxiety.

17. In general, public accommodations must provide accessible facilities, make
reasonable modifications to policies, procedures and practices to accommodate individuals with
disabilities when required, and effectively ‘communicate with individuals with disabilities. 28
CER. § 36.302/a).

18. Ripley Entertainment failed to make an accommodation or make a reasonable
modification to its face covering policy when it-refused to permit LC access to Ripley’s Orlando
without LC wearing a face covering.

19, Because of Ripley Entertainment’s failure to make an accommodation or
reasonable modificati on'to its face covering policy, Ripley Entertainment effectively discriminated
azainst LC because of his disabilities.

20. ‘Ripley Entertainment’s discrimination has caused LC damages.
* Case 6:21-cv-01314-PGB-LRH Document 4 Filed 08/16/21. Page 4 of 5 PagelD 35

2). Ms. Carrauis entitled to bring this action pursuant to 28 CER. § 36.501.

22. Ms. Carrau, in the event she prevails in this action, is entitled to recovery of her
reasonable attomey’s fees and costs from Ripley Entertainment consistent with 28 CER. § 36.505.

23. Ripley Entertainment's conduct is ongoing, and, given that Ripley Entertainment
has noi complied with the ADA's requirements that public accommodations provide accessible
facilities and make reasonable modifications to policies, procedures and practices to accommodate
individuals with disabilities when required, Plaintiff invokes her statutory right to declaratory and
injunctive relief, as well as costs and attommeys’ fees.

24. Without the requested injunctive relief, Ripley Entertainment’s non-compliance
with the ADA’s requirements ts Itkely to recur.

25. Plaintiff does not have an adequate remedy at law.

26. Plaintiff will suffer irreparable injury but for the equitable relief requested herein.

27. Plaintiff has a clear legal right to a permanent injunction, and entry of an injunction
wil] not be contrary to the public interest. |

28. Plaintiff, for purposes of declaratory relief, is uncertain as'to Ripley Orlando’s duty
to make a reasonable accommodation or modification of tts face covering policy at issue in the
litigation.

WHEREFORE, Plaintiff prays for.

a. A. Declaratory Judgment that Defendant was in violation of the specific
requirements of Title TIT of the ADA described above, and the relevant implementing
regulations of the ADA, in that Defendant took no action to accommodate or provide a

reasonable modification to its face covering policy to LC-upon request;

 
. + Case 6:21-cv-01314-PGB-LRH Document 4 Filed 08/16/21 Page 5 of 5 PagelD 36

b. A permanent injunction pursuant to 42, U.S.C. § 12188(a)(2).and.28 CFR: §
36.504 (a) which directs Deféndant to take all steps necessary to modify its face covering
policy, so that Ripley’s Orlando is fully accessible to persons whose disabilities prevent

the use of face coverings;

c. An award to Plaintiff for the costs of suit and payment of reasonable attoracys’

fees, pursuant to 42.U.S.C. § 12205 and 28.CFR § 36.505;

d. An award of general damages to Plaintiff to compensate for LC’s damages

caused by Defendant’s discrimination, and

e. The provision of whatever other relief the Court deems just, equitable’ and

appropriate.

of we q

KEITHR. ARAGO

Florida Bar Number 100508
Arago Law Firm, PLLC

230 E. Monument Ave. Suite A
Kissimmee, FL 3474)

Phone: (407) 344-1185

Fax: (407) 350-3985

E-Mail: keitharago@aragolaw.comi
